             Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 1 of 14




 1   Cynthia Z. Levin, Esq. (SBN 27050)
     Law Offices of Todd M. Friedman, P.C.
 2   1150 First Avenue, Suite 501
 3   King of Prussia, PA 19406
     Phone: 866-598-5042
 4
     Fax: 866 633-0228
 5   clevin@toddflaw.com
 6   Attorneys for Plaintiffs
 7
                       UNITED STATES DISTRICT COURT
 8                    EASTER DISTRICT OF PENNSYLVANIA
 9
                                              )    Case No. 20-cv-2185 MMB
10
     STEWART SMITH; FRED                      )
11   HEIDARPOUR, individually and on )             CLASS ACTION
12   behalf of all others similarly situated, )
                                              )    FIRST AMENDED COMPLAINT
13   Plaintiffs,                              )    FOR VIOLATIONS OF:
14                                            )
            vs.                               )    1. NEGLIGENT VIOLATIONS OF
15                                            )       THE TELEPHONE CONSUMER
16   VISION SOLAR LLC, and DOES 1             )       PROTECTION ACT [47 U.S.C.
     through 10, inclusive, and each of them, )       §227(b)]
17                                                 2. WILLFUL VIOLATIONS OF THE
                                              )
18   Defendant.                               )       TELEPHONE CONSUMER
                                              )       PROTECTION ACT [47 U.S.C.
19                                                    §227(b)]
                                              )
20                                                 3. NEGLIGENT VIOLATIONS OF
                                              )
                                                      THE TELEPHONE CONSUMER
21                                            )
                                                      PROTECTION ACT [47 U.S.C.
                                              )       §227(c)]
22
                                              )    4. WILLFUL VIOLATIONS OF THE
23                                            )       TELEPHONE CONSUMER
24                                            )       PROTECTION ACT [47 U.S.C.
                                              )       §227(c)]
25                                            )
26                                            )    DEMAND FOR JURY TRIAL
27
28         ///


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                             -1-
             Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 2 of 14




 1         Plaintiffs STEWART SMITH and FRED HEIDARPOUR (hereinafter
 2   referred to collectively as “Plaintiffs”), individually and on behalf of all others
 3   similarly situated, allege the following upon information and belief based upon
 4   personal knowledge:
 5                                NATURE OF THE CASE
 6         1.     Plaintiffs bring this action individually and on behalf of all others
 7   similarly situated seeking damages and any other available legal or equitable
 8   remedies resulting from the illegal actions of VISION SOLAR LLC
 9   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiffs on
10   Plaintiffs’ cellular telephone in violation of the Telephone Consumer Protection
11   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
12   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
13                              JURISDICTION & VENUE
14         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff
15   Stewart Smith, a resident of Pennsylvania, and Plaintiff Fred Heidarpour, a resident
16   of California, seek relief on behalf of a Class, which will result in at least one class
17   member belonging to a different state than that of Defendant, a Pennsylvania
18   company. Plaintiffs also seek up to $1,500.00 in damages for each call in violation
19   of the TCPA, which, when aggregated among a proposed class in the thousands,
20   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
21   diversity jurisdiction and the damages threshold under the Class Action Fairness
22   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
23         3.     Venue is proper in the United States District Court for the Eastern
24   District of Pennsylvania pursuant to 28 U.S.C. § 1391(b) and because Defendant
25   does business within the State of Pennsylvania and Plaintiff Smith resides within
26   the County of Montgomery.
27                                         PARTIES
28         4.     Plaintiff STEWART SMITH (hereinafter “SMITH”), is a natural


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                               -2-
             Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 3 of 14




 1   person residing in Montgomery County, Pennsylvania and is a “person” as defined
 2   by 47 U.S.C. § 153 (39).
 3         5.      Plaintiff FRED HEIDARPOUR (hereinafter “HEIDARPOUR”), is a
 4   natural person residing in Maricopa County, Arizona and is a “person” as defined
 5   by 47 U.S.C. § 153 (39).
 6         6.      Defendant, VISION SOLAR LLC (“Defendant”) is a solar and
 7   renewable energy company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 8         7.      The above named Defendant, and its subsidiaries and agents, are
 9   collectively referred to as “Defendants.” The true names and capacities of the
10   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
11   currently unknown to Plaintiffs, who therefore sues such Defendants by fictitious
12   names. Each of the Defendants designated herein as a DOE is legally responsible
13   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
14   the Complaint to reflect the true names and capacities of the DOE Defendants when
15   such identities become known.
16         8.      Plaintiffs are informed and believe that at all relevant times, each and
17   every Defendant was acting as an agent and/or employee of each of the other
18   Defendants and was acting within the course and scope of said agency and/or
19   employment with the full knowledge and consent of each of the other Defendants.
20   Plaintiffs are informed and believes that each of the acts and/or omissions
21   complained of herein was made known to, and ratified by, each of the other
22   Defendants.
23                              FACTUAL ALLEGATIONS
24         9.      Beginning in or around September 2019, Defendant contacted SMITH
25   on SMITH’s cellular telephone number ending in -6860 in an attempt to solicit
26   Plaintiffs to purchase Defendant’s services.
27         10.     Beginning in or around January 2020, Defendant contacted
28   HEIDARPOUR on HEIDARPOUR’s landline telephone number ending in -9503


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              -3-
             Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 4 of 14




 1   in an attempt to solicit Plaintiffs to purchase Defendant’s services.
 2         11.    Defendant used an “automatic telephone dialing system” as defined
 3   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiffs seeking to solicit its services.
 4         12.    Defendant contacted or attempted to contact SMITH from multiple
 5   telephone numbers confirmed to belong to Defendant, including (267) 304-1405,
 6   (856) 375-8129, (856) 203-2277, (818) 702-1899, and (856) 687-1801.
 7         13.    Defendant contacted or attempted to contact HEIDARPOUR from
 8   multiple telephone numbers confirmed to belong to Defendant, including (856)
 9   375-8129, (480) 524-1727, (856) 741-1211, and (480) 635-5630.
10         14.    Defendant’s calls to Plaintiffs constituted calls that were not for
11   emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).
12         15.    During all relevant times, Defendant did not possess SMITH’s “prior
13   express consent” to receive calls using an automatic telephone dialing system or an
14   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
15   227(b)(1)(A).
16         16.    During     all   relevant    times,    Defendant      did    not   possess
17   HEIDARPOUR’s “prior express consent” to receive calls using an automatic
18   telephone dialing system or an artificial or prerecorded voice on his landline
19   telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
20         17.    Further, SMITH’s cellular telephone number ending in -6860 was
21   added to the National Do-Not-Call Registry on or about June 11, 2010.
22         18.    HEIDARPOUR’s landline telephone number ending in -9503 was
23   added to the National Do-Not-Call Registry on or about November 12, 2014.
24         19.    Defendant placed multiple calls soliciting its business to SMITH on
25   his cellular telephone ending in -6860 beginning in or around September 2019.
26         20.    Defendant placed multiple calls soliciting its business to
27   HEIDARPOUR on his landline telephone ending in -9503 beginning in or around
28   January 2020.


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                                -4-
             Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 5 of 14




 1         21.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 2   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 3         22.    Plaintiffs received at least one solicitation call from Defendant within
 4   a 12-month period.
 5         23.    Defendant called Plaintiffs in an attempt to solicit its services and in
 6   violation of the National Do-Not-Call provisions of the TCPA.
 7         24.    Upon information and belief, and based on Plaintiffs’ experiences of
 8   being called by Defendant after being on the National Do-Not-Call list for several
 9   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
10   establish and implement reasonable practices and procedures to effectively prevent
11   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
12   227(c)(5).
13                                CLASS ALLEGATIONS
14         25.    Plaintiffs brings this action individually and on behalf of all others
15   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
16   Classes”).
17         26.    The class concerning the ATDS claim for no prior express consent
18   (hereafter “The ATDS Class”) is defined as follows:
19
                  All persons within the United States who received any
20                solicitation/telemarketing   telephone   calls    from
21                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
22
                  system or an artificial or prerecorded voice and such
23                person had not previously consented to receiving such
24                calls within the four years prior to the filing of this
                  Complaint
25
26         27.    The class concerning the National Do-Not-Call violation (hereafter
27   “The DNC Class”) is defined as follows:
28


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                               -5-
             Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 6 of 14




 1                All persons within the United States registered on the
                  National Do-Not-Call Registry for at least 30 days, who
 2                had not granted Defendant prior express consent nor had
 3                a prior established business relationship, who received
                  more than one call made by or on behalf of Defendant
 4
                  that promoted Defendant’s products or services, within
 5                any twelve-month period, within four years prior to the
 6                filing of the complaint.

 7
           28.    SMITH represents, and is a member of, The ATDS Class, consisting
 8
     of all persons within the United States who received any solicitation telephone calls
 9
     from Defendant to said person’s cellular telephone made through the use of any
10
     automatic telephone dialing system or an artificial or prerecorded voice and such
11
     person had not previously not provided their cellular telephone number to
12
     Defendant within the four years prior to the filing of this Complaint.
13
           29.    Plaintiffs represent, and are members of, The DNC Class, consisting
14
     of all persons within the United States registered on the National Do-Not-Call
15
     Registry for at least 30 days, who had not granted Defendant prior express consent
16
     nor had a prior established business relationship, who received more than one call
17
     made by or on behalf of Defendant that promoted Defendant’s products or services,
18
     within any twelve-month period, within four years prior to the filing of the
19
     complaint.
20
           30.    Defendant, its employees and agents are excluded from The Classes.
21
     Plaintiffs do not know the number of members in The Classes, but believes the
22
     Classes members number in the thousands, if not more. Thus, this matter should
23
     be certified as a Class Action to assist in the expeditious litigation of the matter.
24
           31.    The Classes are so numerous that the individual joinder of all of its
25
     members is impractical. While the exact number and identities of The Classes
26
     members are unknown to Plaintiffs at this time and can only be ascertained through
27
     appropriate discovery, Plaintiffs are informed and believes and thereon alleges that
28
     The Classes includes thousands of members. Plaintiffs allege that The Classes


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                               -6-
             Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 7 of 14




 1   members may be ascertained by the records maintained by Defendant.
 2         32.    SMITH and members of The ATDS Class were harmed by the acts of
 3   Defendant in at least the following ways: Defendant illegally contacted SMITH
 4   and ATDS Class members via their cellular telephones thereby causing SMITH
 5   and ATDS Class members to incur certain charges or reduced telephone time for
 6   which SMITH and ATDS Class members had previously paid by having to retrieve
 7   or administer messages left by Defendant during those illegal calls, and invading
 8   the privacy of SMITH and ATDS Class members.
 9         33.    Common questions of fact and law exist as to all members of The
10   ATDS Class which predominate over any questions affecting only individual
11   members of The ATDS Class. These common legal and factual questions, which
12   do not vary between ATDS Class members, and which may be determined without
13   reference to the individual circumstances of any ATDS Class members, include,
14   but are not limited to, the following:
15                a.     Whether, within the four years prior to the filing of this
16                       Complaint, Defendant made any telemarketing/solicitation call
17                       (other than a call made for emergency purposes or made with
18                       the prior express consent of the called party) to a ATDS Class
19                       member using any automatic telephone dialing system or any
20                       artificial or prerecorded voice to any telephone number
21                       assigned to a cellular telephone service;
22                b.     Whether SMITH and the ATDS Class members were damaged
23                       thereby, and the extent of damages for such violation; and
24                c.     Whether Defendant should be enjoined from engaging in such
25                       conduct in the future.
26         34.    As a person that received numerous telemarketing/solicitation calls
27   from Defendant using an automatic telephone dialing system or an artificial or
28   prerecorded voice, without his prior express consent, SMITH is asserting claims


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              -7-
             Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 8 of 14




 1   that are typical of The ATDS Class.
 2         35.    Plaintiffs and members of The DNC Class were harmed by the acts of
 3   Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
 4   and DNC Class members via their telephones for solicitation purposes, thereby
 5   invading the privacy of said Plaintiffs and the DNC Class members whose
 6   telephone numbers were on the National Do-Not-Call Registry. Plaintiffs and the
 7   DNC Class members were damaged thereby.
 8         36.    Common questions of fact and law exist as to all members of The
 9   DNC Class which predominate over any questions affecting only individual
10   members of The DNC Class. These common legal and factual questions, which do
11   not vary between DNC Class members, and which may be determined without
12   reference to the individual circumstances of any DNC Class members, include, but
13   are not limited to, the following:
14                a.     Whether, within the four years prior to the filing of this
15                       Complaint, Defendant or its agents placed more than one
16                       solicitation call to the members of the DNC Class whose
17                       telephone numbers were on the National Do-Not-Call Registry
18                       and who had not granted prior express consent to Defendant and
19                       did not have an established business relationship with
20                       Defendant;
21                b.     Whether Defendant obtained prior express written consent to
22                       place solicitation calls to Plaintiffs or the DNC Class members’
23                       telephones;
24                c.     Whether Plaintiffs and the DNC Class member were damaged
25                       thereby, and the extent of damages for such violation; and
26                d.     Whether Defendant and its agents should be enjoined from
27                       engaging in such conduct in the future.
28         37.    As persons that received numerous solicitation calls from Defendant


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                             -8-
             Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 9 of 14




 1   within a 12-month period, who had not granted Defendant prior express consent
 2   and did not have an established business relationship with Defendant, Plaintiffs are
 3   asserting claims that are typical of the DNC Class.
 4         38.    Plaintiffs will fairly and adequately protect the interests of the
 5   members of The Classes. Plaintiffs have retained attorneys experienced in the
 6   prosecution of class actions.
 7         39.    A class action is superior to other available methods of fair and
 8   efficient adjudication of this controversy, since individual litigation of the claims
 9   of all Classes members is impracticable. Even if every Classes member could
10   afford individual litigation, the court system could not. It would be unduly
11   burdensome to the courts in which individual litigation of numerous issues would
12   proceed. Individualized litigation would also present the potential for varying,
13   inconsistent, or contradictory judgments and would magnify the delay and expense
14   to all parties and to the court system resulting from multiple trials of the same
15   complex factual issues. By contrast, the conduct of this action as a class action
16   presents fewer management difficulties, conserves the resources of the parties and
17   of the court system, and protects the rights of each Classes member.
18         40.    The prosecution of separate actions by individual Classes members
19   would create a risk of adjudications with respect to them that would, as a practical
20   matter, be dispositive of the interests of the other Classes members not parties to
21   such adjudications or that would substantially impair or impede the ability of such
22   non-party Class members to protect their interests.
23         41.    Defendant has acted or refused to act in respects generally applicable
24   to The Classes, thereby making appropriate final and injunctive relief with regard
25   to the members of the Classes as a whole.
26   ///
27   ///
28   ///


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                              -9-
            Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 10 of 14




 1   ///
 2                             FIRST CAUSE OF ACTION
 3          Negligent Violations of the Telephone Consumer Protection Act
 4                                   47 U.S.C. §227(b).
 5                      On Behalf of SMITH and the ATDS Class
 6         42.    Plaintiffs repeats and incorporates by reference into this cause of
 7   action the allegations set forth above.
 8         43.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple negligent violations of the TCPA, including but not limited to each
10   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
11   47 U.S.C. § 227 (b)(1)(A).
12         44.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
13   SMITH and the Class Members are entitled an award of $500.00 in statutory
14   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15         45.    SMITH and the ATDS Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17                           SECOND CAUSE OF ACTION
18    Knowing and/or Willful Violations of the Telephone Consumer Protection
19                                             Act
20                                   47 U.S.C. §227(b)
21                      On Behalf of SMITH and the ATDS Class
22         46.    Plaintiffs repeats and incorporates by reference into this cause of
23   action the allegations set forth above.
24         47.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple knowing and/or willful violations of the TCPA, including but not
26   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
27   and in particular 47 U.S.C. § 227 (b)(1)(A).
28         48.    As a result of Defendant’s knowing and/or willful violations of 47


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 10 -
            Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 11 of 14




 1   U.S.C. § 227(b), SMITH and the ATDS Class members are entitled an award of
 2   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 3   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 4         49.    SMITH and the Class members are also entitled to and seek injunctive
 5   relief prohibiting such conduct in the future.
 6                             THIRD CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
 8                                      47 U.S.C. §227(c)
 9                      On Behalf of Plaintiffs and the DNC Class
10         50.    Plaintiffs repeats and incorporates by reference into this cause of
11   action the allegations set forth above.
12         51.    The foregoing acts and omissions of Defendant constitute numerous
13   and multiple negligent violations of the TCPA, including but not limited to each
14   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
15   47 U.S.C. § 227 (c)(5).
16         52.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
17   Plaintiffs and the DNC Class Members are entitled an award of $500.00 in statutory
18   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
19         53.    Plaintiffs and the DNC Class members are also entitled to and seek
20   injunctive relief prohibiting such conduct in the future.
21                             FOURTH CAUSE OF ACTION
22    Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                             Act
24                                 47 U.S.C. §227 et seq.
25                      On Behalf of Plaintiffs and the DNC Class
26         54.    Plaintiffs repeat and incorporates by reference into this cause of action
27   the allegations set forth above.
28         55.    The foregoing acts and omissions of Defendant constitute numerous


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                               - 11 -
            Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 12 of 14




 1   and multiple knowing and/or willful violations of the TCPA, including but not
 2   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 3   in particular 47 U.S.C. § 227 (c)(5).
 4         56.      As a result of Defendant’s knowing and/or willful violations of 47
 5   U.S.C. § 227(c), Plaintiffs and the DNC Class members are entitled an award of
 6   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 7   § 227(c)(5).
 8         57.      Plaintiffs and the DNC Class members are also entitled to and seek
 9   injunctive relief prohibiting such conduct in the future.
10                                PRAYER FOR RELIEF
11   WHEREFORE, Plaintiffs requests judgment against Defendant for the following:
12                  A.    Actual damages;
13                  B.    As a result of Defendant’s negligent violations of 47 U.S.C.
14                        §227(b)(1), SMITH and the ATDS Class members are entitled
15                        to and request $500 in statutory damages, for each and every
16                        violation, pursuant to 47 U.S.C. 227(b)(3)(B);
17                  C.    As a result of Defendant’s willful and/or knowing violations of
18                        47 U.S.C. §227(b)(1), SMITH and the ATDS Class members
19                        are entitled to and request treble damages, as provided by
20                        statute, up to $1,500, for each and every violation, pursuant to
21                        47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);
22                  D.    As a result of Defendant’s negligent violations of 47 U.S.C.
23                        §227(c)(5), Plaintiffs and the DNC Class members are entitled
24                        to and request $500 in statutory damages, for each and every
25                        violation, pursuant to 47 U.S.C. 227(c)(5);
26                  E.    As a result of Defendant’s willful and/or knowing violations of
27                        47 U.S.C. §227(c)(5), Plaintiffs and the DNC Class members
28                        are entitled to and request treble damages, as provided by


                         FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 12 -
            Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 13 of 14




 1                       statute, up to $1,500, for each and every violation, pursuant to
 2                       47 U.S.C. §227(c)(5); and,
 3                F.     Any and all other relief that the Court deems just and proper.
 4                                   TRIAL BY JURY
 5         58.    Pursuant to the Seventh Amendment to the Constitution of the United
 6   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
 7
           Respectfully submitted this 8th Day of May, 2020.
 8
 9                                    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
10                                           /s/Cynthia Z. Levin
                                       By: ___________________________
11
                                             Cynthia Z. Levin, Esq. (SBN 27050)
12
                                             Law Offices of Todd M. Friedman, P.C.
13                                           1150 First Avenue, Suite 501
14                                           King of Prussia, PA 19406
                                             Phone: 866-598-5042
15                                           Attorneys for Plaintiffs STEWART SMITH
16                                           and FRED HEIDARPOUR
17
18
19
20
21
22
23
24
25
26
27
28


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 13 -
            Case 2:20-cv-02185-MMB Document 2 Filed 05/08/20 Page 14 of 14




 1                           CERTIFICATE OF SERVICE
 2   Filed electronically on May 8, 2020, with:
 3
     United States District Court CM/ECF system.
 4
 5   Notification sent electronically via the Court’s ECF system on May 8, 2020, to:
 6
     Honorable Judge of the United States District Court
 7   United States District Court
 8   Eastern District of Pennsylvania
 9
10   And all Counsel of Record as Recorded on the Electronic Service List.
11
     This 8th day of May, 2020.
12
13
     s/Cynthia Z. Levin
14   Cynthia Z. Levin
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                            - 14 -
